13Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8 and claim 9, lines 7-8, “one or more pressure sources, … capable of expelling one or more of the anchors” is alternative and indefinite.  The alternative phrasing in both portions of the indicated part of the claim make the structure unclear.  If there is only one pressure source, can it expel only one of the anchors or can it expel more than one.  Similarly, can there be a plurality of pressure sources expelling only one anchor?
In claims 1 and 9, “the target line being offset … such that when the anchors are deployed … they exhibit differing flight characteristics” is vague and indefinite.  Different flight characteristics cannot be produced merely by a non-physical target line, and there is no indication how the sight itself could produce physical differences in the flight characteristics.  (It is noted that merely different trajectory directions are not considered “flight characteristics” of an anchor.)
In claims 1 and 9, “a controller, operable to activate one or both of the pressure sources” is alternative and indefinite. First, the term “both” pressure sources has no antecedent basis in the claims. Second, from the alternative language earlier in the claim, it would appear that it is possible that there is only one pressure source present, so it would make no sense to active more than one source in that case.  Finally, even if more than one source is present, it is not clear if it is possible to choose to active only one source or a plurality of sources, or if this phrase is attempting to say that it is possible to only active more than one if a plurality are present.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE